Turnee, J.
1. The statutory provision that no suit to recover a debt due by a decedent shall be commenced against his legal representative until the expiration of twelve months from his qualification is for the security of such representative, to protect him from suit until he can ascertain the condition of the estate; and if he suffers a judgment to be rendered against him during that period, a claimant of property against which such judgment is sought to be enforced can not bring into question the validity thereof, since its rendition within that period can in no way have operated to his prejudice. Baker v. Shephard, 30 Ga. 706.
2. A finding in favor of the claimant was not demanded by the evidence adduced on the trial of this case in the magistrate’s court wherein it originated; and this being so, the judge of the court below did not abuse his discretion in overruling the petition for certiorari, in so far as it brought under review the verdict of the jury in the magistrate’s court.

'Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.